DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,596,525 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims, i.e. reciting the same method steps with further detail regarding thickness and target flowrate and the like.
Examiner recognizes that the instant invention is identified as a division application of 15/671,043 (corresponding to the reference patent).  However, instant claims 1-11 cannot be interpreted to have been filed in response to the restriction set forth in the parent application, as they represent substantially the claims that were elected (and were examined on the merits) in the parent application.  As such, 35 U.S.C. 121 does not appear to apply to claims 1-11, because they do not represent “the other invention.”  In contrast, claims 12-20 correspond to the “other invention” relative to the parent application and, therefore, the double patenting rejection is not applied against them, in accordance with 35 U.S.C. 121.


Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities:  Claim 1 recites evaporating a solution on a surface to create a membrane.  From the context it is clear that the solution which is evaporated is the solution previously discussed in the “mixing” and “filling” steps.  The “evaporating” step should therefore also recite “said solution” (or “the solution” if that language is preferred) for consistency, as recitation of “a solution” might otherwise indicate the use of a second solution that was not previously introduced.  
Claims 6 and 8 recite improper Markush language when introducing the materials for the layers and acids.  Markush language should use “selected from the group consisting of” to introduce the lists.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 10, the claim recites what may be considered the reason for performing a step which is otherwise performed in claim 1, to which it depends.  It does not, as currently understood, set forth clear metes and bounds as to the requirements it adds to the claimed method steps.  The claim requires selecting a target thickness as a function of target rejection and flow rates, but does not provide details as to the requirements either by defining a required thickness, defining a desired target for rejection and flow, or by defining a specific desired relationship between them.
With respect to claim 13, the claim recites that a malathion filter has a thickness of approximately 40 microns but the claim does not positively recite the malathion filter as a part of the apparatus.  The malathion filter is positively recited as an element of the apparatus in claim 20.  Examiner suggests reciting that the apparatus “comprises” (or “further comprises” or “includes”) a malathion filter in a manner similar to claim 20.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to claim 10, see the 112(b) rejection above.  The claim sets forth what may be considered the reason for performing a step which is otherwise performed in claim 1, to which it depends.  It does not, as currently understood, further limit the steps being performed in the process of making a membrane device as claimed, because it does not provide details which further narrow the scope of the claim to which it depends.  Put another way, the claim does not appear to add any specific process steps which may further limit the process of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	With respect to claim 13, claim 12 recites that the chitosan-GO membrane is between 10 and 200 microns thick (the chitosan-GO is referred to as a “membrane” rather than e.g. a layer of a membrane).  Claim 13, which depends from claim 12, requires that the chitosan-GO membrane is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al (Graphene oxide cross-linked chitosan nanocomposite membrane, Applied Surface Science, 2013) in view of Ohtani (US 5,846,421) with support from Pandele et al (Porous Chitosan/Graphene Oxide Biocomposites for Tissue Engineering, Polymer Composites/Wiley Online Library, first published 2015).
	With respect to claim 1, Shao teaches a method of producing a “CS-GO” membrane (chitosan/graphene oxide composite) [Abs] which may be applied for separation membranes [pg. 989, Sec. 1] in which crosslinking between the two is achieved by way of the epoxy groups on the GO and the amino groups on the CS.  The process includes protonating the chitosan by mixing it into a solution of acetic acid, which also contains dispersed graphene oxide, mixing the two by stirring to form a homogeneous system, pouring the solution onto a plate, and drying to form a nanocomposite membrane [pg. 989, Sec. 2.2].
	The instant claim teaches protonating the chitosan before mixing with graphene oxide.  In the taught process, the graphene oxide is dispersed in the acetic acid solution before the chitosan is added to the solution, but the act of mixing the two via stirring does occur after the chitosan is added to the solution, so at least some protonation would occur before the mixing begins.  Regardless, see MPEP 2144.04 IV.C; changing the sequence of adding ingredients in a process or changing the order of performing process steps is obvious to those of ordinary skill in the art in the absence of new and unexpected results.  It would be well understood that protonation of the chitosan needs to occur in 
	Shao is silent to subsequently placing the membrane between two layers.
	However, the use of layers of material to support a membrane material is well known in the art for filter construction.  Ohtani teaches a cartridge membrane filter useful for microfiltration [Abs] produced as a membrane layer (13) supported on either side by liquid-permeable sheets (12) and (14) as well as additional adjacent structures [Col. 3 lines 17-41]; the sheets may be non-woven fabric, paper, or another net-like structure [Col. 4 lines 61-64].
	It would have been obvious to one of ordinary skill in the art to modify the membrane taught by Shao to include sheets of support material on either side, as in Ohtani, in order to produce a membrane structure useful for production of filter devices as in Ohtani.
	With respect to claim 4, as above the chitosan is mixed with acid to form a homogenous solution, and protonation allowing for solubility is an inherent mechanism of such a process.
	With respect to claims 5 and 6, as above Ohtani teaches that paper can be employed as permeable support layers for membrane layers in filtration applications.  Paper would implicitly include or, at minimum, render obvious use of a cellulose-based layer.
	With respect to claims 7-9, as above the chitosan is protonated by mixing with acetic acid, which is organic.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al in view of Ohtani with support from Pandele et al, with further support from Kelly (US 4,659,343) and/or Ruehr et al (US PGPub 2010/0193436 A1).
	With respect to claim 10, Shao is silent to selecting a target thickness which is a function of a target rate of rejection and target flow rate.  Examiner notes that the instant claim language does not require any particular thickness be selected, or any particular target values be achieved.
	Regardless, it is a well understood principal in membrane design that membrane thickness is selected as a balance of factors e.g. it must be thick enough to provide sufficient strength and rejection, but that thinner membranes are preferred when possible because they allow for higher flux to be achieved.  Ruehr teaches that this principal is understood within the context of thin film composite membranes for water treatment (RO and the like) [0021], suggesting that the thickness of the active layer (a thin, dense surface layer) in particular can control the rejection and flux characteristics.  Similarly, Kelly teaches that this principal similarly applies to hydrocarbon separations including partially gas-phase separations [Abs], in that flux may be roughly inversely related to thickness of the membrane (or, in a composite structure, of the dense portion) [Col. 2 lines 51-60] and that thickness must be sufficient to maintain desired rejection and strength.
	As such, selection of an appropriate thickness is an obvious design choice for one of ordinary skill in the art to consider when producing a membrane which may be used for filtration applications.
	With respect to claim 11, Shao is silent to the use of multiple membranes in series.  However, see MPEP 2144.04 VI.B; duplication of parts is generally obvious to those of ordinary skill in the art.
	Further, specifically within the context of membrane filtration, the use of multiple filter structures in series is well known for the sake of marginally improving separations.  Ruehr teaches that sequential membrane configurations may typically be employed in series, possibly with varying fineness 
	As such, the use of multiple membrane layers in series for multistage filtration would have been an obvious configuration for one of ordinary skill in the art to employ when designing a membrane separation system employing e.g. the membranes taught by Shao.
Claims 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al with support from Pandele et al, in view of Kelly and/or Ruehr et al.
	With respect to claim 12, see the rejections of claims 1 and 10 above.  Shao teaches chitosan-GO membranes similar to those required by the instant invention, formed from an evaporative process.  Shao does not explicitly teach the thickness of such membranes.
	However, as above the thickness of a membrane is a design factor for a membrane which can be optimized as a balance of factors i.e. strength and selectivity vs. flux, and that this may apply to a variety of membrane applications including water treatment, hydrocarbon treatment, gas separation, etc.
	As such, it would have been obvious to one of ordinary skill in the art to optimize the thickness of Shao’s taught membranes as an obvious engineering choice to design the membrane to have an appropriate balance of properties for a desired application such as water treatment, gas separation, etc.  The claimed thickness would have been obvious over such optimization.
	With respect to claim 14, Shao teaches as above but is silent to the specific use of a spiral-wound configuration.  However, spiral-wound configurations are well known in the art for membrane applications; Kelly teaches that they may be a common configuration useful for gas separation applications [Col. 3 lines 19-22].  Further, Ruehr teaches that spiral-wound configurations are among the most common for water treatment e.g. RO and the like [0040].
With respect to claims 15-17, it is not clear what specific shapes would be required to satisfy the claim language i.e. how a spiral membrane can be “disk-shaped” or the like; regardless, see MPEP 2144.04 IV.B; changes in shape are obvious to those of ordinary skill in the art.  Further, various membrane configurations e.g. spiral wound, flat, hollow fiber and the like are well known in the art and would have been obvious to include (see e.g. Kelly [Col. 3 lines 1-7] and Ruehr [0040]) and designing them to correspond to the inner surface of a structure e.g. a housing or the like would appear to be an obvious design choice to one of ordinary skill in the art, absent clarification of the requirements.
	With respect to claim 18, the use of a housing would have been obvious to include in a membrane device e.g. as a pressure vessel and space to separate permeate from concentrate.  See e.g. Ruehr [0040] teaching pressure vessels, and Kelly [Col. 4 lines 22-33] for recitations of housings with appropriate flow paths.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al with support from Pandele et al, in view of Kelly and/or Ruehr et al, further in view of Ohtani, Bothof et al (US PGPub 2015/0136698 A1), and/or Thomas et al (US PGPub 2003/0131726 A1).
Shao and the rest teach as above, including motivation to optimize the thickness of the membrane layer.  They are silent to the inclusion of a thicker malathion filter as part of the device.  Examiner notes that the instant claim language and specification do not provide particular details as to the structural requirements of the malathion filter, other than the thickness, and whether a filter layer is used to filter malathion or any other substance is drawn to the intended use.
The use of additional layers in a filter device is well known in the art.  See e.g. Ohtani, which teaches a cartridge membrane filter useful for microfiltration [Abs] produced as a membrane layer (13) supported on either side by liquid-permeable sheets (12) and (14) as well as additional adjacent structures [Col. 3 lines 17-41]; the sheets may be non-woven fabric, paper, or another net-like structure [Col. 4 lines 61-64].  Further, Bothof teaches membranes including those which might include chitosan 
In view of these, it would have been obvious to one of ordinary skill in the art to provide at least one additional layer, e.g. as a support, prefilter, or the like, as in Ohtani, Bothof, and/or Thomas.  In doing so it would have been similarly obvious to optimize the thickness as a tradeoff between e.g. strength and flux, as previously discussed in view of Kelly and Ruehr.  Whether such a layer acts as a malathion filter is drawn to the intended use and does not distinguish the structure of the device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al with support from Pandele et al, in view of Kelly and/or Ruehr et al, further in view of Mochizuki et al (US PGPub 2015/0157980 A1).
With respect to claim 19, the specific material worked upon and intended use of the claimed apparatus is not sufficient to distinguish over the structure of the claimed apparatus; in view of Kelly and Ruehr, membranes including e.g. spiral-wound membranes may be useful in both water treatment applications and gas separation applications, such that the combined system of Shao would be capable of being used as a “gas and water filtration device” absent further recitation of the structural requirements.  Further, see Mochizuki, which teaches an acidic gas separation modules as a spiral-wound membrane configuration which may separate gas from water [Abs].

Allowable Subject Matter
No subject matter may be considered allowable until such time as all outstanding rejections above, including the double patenting rejections, are properly addressed.  However, as discussed in the prosecution of the parent application, the subject matter of claims 2 and 3 is free from the prior art.  The prior art, closest prior art being Shao, does not teach or fairly suggest such a high graphene oxide loading amount as part of the nanocomposite (where the claimed values correspond to approximately 14%-25% GO loading).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777